Citation Nr: 1602460	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in February 2013.  The examiner indicated that the Veteran's prostate cancer was in remission and caused a voiding dysfunction that increased urinary frequency.  Specifically, the examiner stated that the Veteran had a daytime voiding interval between 2 and 3 hours, and nighttime awakening to void 2 times, but did not use an appliance.

In a VA Form 9 in May 2014, the Veteran indicated that he received catheter treatment.  However, the February 2013 VA examination stated that the Veteran's voiding dysfunction did not require the use of an appliance.  When there is evidence, such as here, that a veteran's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, a remand is necessary to afford the Veteran a new VA examination to assess the current severity of his service-connected prostate cancer residuals.

Additionally, any ongoing VA and private medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records pertaining to the Veteran.

2. With any necessary assistance from the Veteran, obtain updated treatment records from Dr. Rubin and any other private provider who has treated the Veteran's prostate cancer residuals.

3. Then, afford the Veteran a new VA examination by an examiner with appropriate expertise to determine the current severity of the Veteran's service-connected residuals of prostate cancer.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and all findings reported in detail.

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

